Order entered January 7, 2020




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00867-CV

                 IN THE INTEREST OF J.A., C.D.A., AND T.A., CHILDREN

                        On Appeal from the 382nd Judicial District Court
                                    Rockwall County, Texas
                               Trial Court Cause No. 1-09-785

                                           ORDER
        Before the Court is appellant’s motion to extend time to file his amended brief. We

GRANT the motion and ORDER the brief tendered to the Clerk of the Court January 3, 2020

filed as of the date of this order.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE